       Case 2:19-cr-00008-NR Document 2184 Filed 07/14/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA,                )
                                         )
      vs.                                ) 2:19-cr-8-NR-6
                                         )
AHMAD FLETCHER,                          )
                                         )
             Defendant.                  )
                                         )
                   TENTATIVE FINDINGS & RULINGS
      The Court has reviewed the entire record, including the Presentence
Investigation Report (“PSR”) prepared for Mr. Fletcher’s prior federal case and
the parties’ sentencing memoranda.          The Court has also reviewed the
Sentencing Guidelines themselves.
      After careful consideration, the Court issues the following tentative
findings and rulings:
I.    Mr. Fletcher’s motion for downward departure.
      In his Sentencing Memorandum, Mr. Fletcher requests “a downward
departure pursuant to U.S.S.G. § 5K2.0(a)(2) due to extraordinary presentence
confinement conditions.” [ECF 2183, p. 3]. Specifically, Mr. Fletcher argues
that because he tested positive for and recovered from COVID-19 while in
pretrial detention, his pretrial confinement has been “more extraordinary and
harder than is typical.” [Id.]. The Court will tentatively deny Mr. Fletcher’s
motion for downward departure but will take his arguments under advisement
for purposes of a variance and issue its final rulings at the sentencing hearing.
II.   Supervised release conditions.
      The Court tentatively concludes that the sentence in this case will not
include a term of supervised release because Mr. Fletcher will already be
subject to a term of supervised release stemming from a sentence in another
federal case, and supervised release here is not otherwise required by statute.

                                      -1-
          Case 2:19-cr-00008-NR Document 2184 Filed 07/14/20 Page 2 of 2




   III.    Voluntary surrender.
      Mr. Fletcher has been detained since his arrest, and so the Court
tentatively finds that he is not a candidate for voluntary surrender based on
the provisions of 18 U.S.C. § 3143(a)(2).
      DATED this 14th day of July, 2020.
                                             BY THE COURT:


                                             /s/ J. Nicholas Ranjan
                                             United States District Judge




                                       -2-
